Election/Restrictions
This application is in condition for allowance except for the presence of claims 28 and 29 directed to as non-elected without traverse.  Accordingly, claims 28 and 29 have been cancelled.

REASONS FOR ALLOWANCE
          The claims are allowed as no references were found which disclosed a method of preventing the allergy, eczema, by administering the claimed composition, and then using a test for identifying whether a child is at increased risk for developing eczema by determining the concentration of lactic acid or lactate in the fecal material of an infant or young child.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 3-13-2021